 

Case 1:19-cr-00802-GBD Document 22-1 Filed 01/30/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

 

   

    

. arene inns =
ese PAIR TT

Vv, E mi: 4 “aly.
MENDEL ZILBERBERG, and i po ae
ARON FRIED, Pease gig es

Defendants,

 

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendants having requested discovery under Fed. R. Crim, P. 16(a), the Court
hereby finds and orders as follows:

l. Disclosure Material. The Government will make disclosure to the defendants of
docurnents, objects and information, including electronically stored information (“ESI”), pursuant
to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general
obligation to produce exculpatory and impeachment material in criminal cases, all of which will
be referred to herein as “disclosure material.” The Government’s disclosure material may include
material that (i) affects the privacy, confidentiality and business interests of individuals and
entities; (ii) would impede, if prematurely disclosed, the Government’s ongoing investigation of
uncharged individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and
(iv) that is not authorized to be disclosed to the public or disclosed beyond that which is necessary
for the defense of this criminal case. These materials include, but are not limited to, materials
sought from the Federal Deposit Insurance Corporation (“FDIC”), in its capacity as a receiver and

otherwise.

 

 
Case 1:19-cr-00802-GBD Document 22-1 Filed 01/30/20 Page 2 of 4

2. Facilitation of Discovery. The entry of a protective order in this case will permit
the Government to produce expeditiously the disclosure material without further litigation or the
need for redaction. It will also afford the defense prompt access to those materials, in unredacted
form, which will facilitate the preparation of the defense.

3. Good Cause. There is good cause for entry of the protective order set forth herein,

ACCORDINGLY IT IS HEREBY ORDERED:

4. Disclosure material shall not be disclosed by the defendants or defense counsel,
including any successor counsel (“the defense”) other than as set forth herein, and shall be used
by the defense solely for purposes of defending this action. The defense shall not post any
disclosure material on any Intemet site or network site to which persons other than the parties
hereto have access, and shall not disclose any disclosure material to the media or any third party
except as set forth below.

5. Disclosure material may be disclosed by counsel to:

(a) Personnel for whose conduct counsel is responsible, i.¢., personnel employed
by or retained by counsel, as needed for purposes of defending this action; and
(b) Prospective witnesses for purposes of defending this action.

6. The Government may authorize, in writing, disclosure of disclosure material beyond
that otherwise permitted by this Order without further Order of this Court.

7. This Order does not prevent the disclosure of any disclosure material in any hearing
or trial held in this action, or to any judge or magistrate judge, for purposes of this action, All

filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

 

 
Case 1:19-cr-00802-GBD Document 22-1 Filed 01/30/20 Page 3 of 4

8. Except for disclosure material that has been made part of the record of this case,
the defense shal] return to the Government or securely destroy or delete all disclosure material
within 30 days of the expiration of the period for direct appeal from any conviction and sentence
in the above-captioned case; the period of direct appeal from any order dismissing any of the
charges in the above-captioned case; or the granting of any motion made on behalf of the
Government dismissing any charges in the above-captioned case, whichever date is later. This
provision does not apply to any disclosure material or ES] that belongs to the defendant.

9. The FDIC is excepted from the Right to Financial Privacy Act and the Privacy Act
of 1974 requirements by reason of this Protective Order, 12 U.S.C. § 3413(d), 5 U.S.C. §
552a(b)(11), and 12 C.F.R. § 310.10(6)(11) (2012), and the FDIC is authorized to release the
documents requested in response to subpoenas issued in connection with this matter.

10. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed disclosure material. A{l such persons shall

be subject to the terms of this Order.

 

 

 
Case 1:19-cr-00802-GBD Document 22-1 Filed 01/30/20 Page 4 of 4

11. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

GEOFFREY 8S. BERMAN
United States Attorney

ye Me beady 4. K Kin tr Date: 1/29/2020

Y tr J, ee / Sagar K. Ravi
Assistant United States Attorneys

Chan Date: ipago

Benistn — Esq.
Jg@oob Kaplan, Esq.
Counsel for MENDEL ZILBERBERG

 

 

LA Date: /-—2Y—- 20
Isabelle Kirshner, Esq.
Counsel for ARON FRIED

SO ORDERED:

Dated: New York, New York

January _, 2020 ) _
ang WO vecay B Donw&o

THE  EPNORABLE GEORGE B. DANIELS
UNI STATES DISTRICT JUDGE

 

 

 

 
